Form oscmsdoc − oscmissdocv27

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
401 Market Street
Camden, NJ 08102

                                         Case No.: 19−19686−ABA
                                         Chapter: 13
                                         Judge: Andrew B. Altenburg Jr.

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Joshua Cottman
   461 Deer Road
   Cherry Hill, NJ 08034
Social Security No.:
   xxx−xx−7585
Employer's Tax I.D. No.:


                          ORDER TO SHOW CAUSE WHY CASE SHOULD NOT BE
                            DISMISSED FOR FAILURE TO FILE DOCUMENTS

              The Court having noted that the debtor filed a petition on May 13, 2019, and did not file the following
documents:

         Summary of Assets/Liabilities and Stat Info, Declaration About An Individuals Scheds, Statement of
Financial Affairs For Individuals, Chapter 13 Disclosure of Attorney Compensation (LOCAL FORM), Statement of
Your Current Monthly Income & Calc of Commitment Period(122C−1), Calculation of Your Disposable Income
(122C−2) − If Applicable, Ch. 13 Plan and Motions (LOCAL FORM), Schedules A/B,C,D,E/F,G,H,I,J,.

             The court having noted that the debtor's case was converted to chapter 13 on , and that the Court's local
form, Chapter 13 Plan and Motions has not been filed,

     It is hereby

    ORDERED that the above document(s) must be received by the Clerk on or before 5/28/19 or the case will be
dismissed.

     If you object to dismissal you may file an Application to Extend Time to File Missing Documents or a written
request for a hearing with the Clerk of the Bankruptcy Court at the address above. The Application or request must
be received by the Clerk no later than 5/28/19.

     If an Application to Extend Time to File Missing Documents is filed, the Court will either grant or deny your
request and enter an order.
    If you file a written request for a hearing, you or your attorney must appear at a hearing to be held before the
Honorable Andrew B. Altenburg Jr. on

Date: June 4, 2019
Time: 10:00am
Location: Courtroom 4B
Address: Mitchell H. Cohen Courthouse
           1 John F. Gerry Plaza
           400 Cooper Street
           Camden, NJ 08101−2067
IMPORTANT: THE MOST RECENT VERSION OF EACH DOCUMENT MUST BE FILED.




Dated: May 14, 2019
JAN:

                               Andrew B. Altenburg Jr.
                               United States Bankruptcy Judge
                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 19-19686-ABA
Joshua Cottman                                                                                             Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0312-1                  User: admin                        Page 1 of 1                          Date Rcvd: May 14, 2019
                                      Form ID: oscmsdoc                  Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 16, 2019.
db             +Joshua Cottman,   461 Deer Road,   Cherry Hill, NJ 08034-1716

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg            +E-mail/Text: ustpregion03.ne.ecf@usdoj.gov May 15 2019 02:22:28     United States Trustee,
                 Office of the United States Trustee,   1085 Raymond Blvd.,   One Newark Center,   Suite 2100,
                 Newark, NJ 07102-5235
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 16, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 14, 2019 at the address(es) listed below:
              Brad J. Sadek    on behalf of Debtor Joshua Cottman bradsadek@gmail.com, bradsadek@gmail.com
              Isabel C. Balboa    ecfmail@standingtrustee.com, summarymail@standingtrustee.com
              U.S. Trustee   USTPRegion03.NE.ECF@usdoj.gov
                                                                                            TOTAL: 3
